       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MONEY MANAGEMENT                    §
INTERNATIONAL, INC.,                §
                                    §
       Plaintiff,                   §
                                    §
V.                                  §              CASE NO. ___________________
                                    §
TUAN V. LE [a/k/a TUAN VAN LE,      §
JOHNNY LE, JOHNNY VAN LE, JOHN      §
TUAN LE, and JOHN LE], MONEY        §
MANAGEMENT INTERNATIONAL            §
CONSULTANT, and CAPITAL 1 FINANCE §
CONSULTANTS LLC, jointly and        §
individually d/b/a MONEY MANAGEMENT §
INTERNATIONAL & CO., MONEY          §
MANAGEMENT INT’L & CO., MONEY §
MANAGEMENT INT’L &                  §
CONSULTANTS, MONEY                  §
MANAGEMENT INT’L CONSULTANTS, §
MONEY MANAGEMENT                    §
INTERNATIONAL CO., and MONEY        §
MANAGEMENT INTERNATIONAL            §
CORP.,                              §
                                    §
      Defendants.                   §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Plaintiff Money Management International, Inc. (“MMI,” the “Company,” or “Plaintiff”),

hereby sues defendants Tuan V. Le [a/k/a “Tuan Van Le,” “Johnny Le,” “Johnny Van Le,” “John

Tuan Le,” and “John Le”] (“Defendant Le”), Money Management International Consultant

(“Defendant MMI Consultant”), and Capital 1 Finance Consultants LLC (“Defendant Capital

1”), jointly and individually doing business as “Money Management International & Co.,”

“Money Management Int’l & CO,” “Money Management Int’l & Consultants,” “Money

Management INT’L Consultants,” “Money Management International Co,” and “Money
                                              1
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 2 of 21




Management International Corp.” (Defendant Le Defendant MMI Consultant, and Defendant

Capital 1 are hereinafter collectively referred to as the “Defendants”), and respectfully alleges as

follows:

                               I. STATEMENT OF THE CASE

        1.      This is an action for federal trademark counterfeiting and infringement, false

designations of origin, unfair competition, and cybersquatting pursuant to the provisions of the

Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (the “Lanham Act”) and Anti-Cybersquatting

Consumer Protection Act (“ACPA”), and more particularly, pursuant to 15 U.S.C. §§ 1114,

1116, 1117, 1125(a), and 1125(d). Among other things, MMI seeks damages, injunctive relief,

its reasonable attorney’s fees and costs, and the forfeiture, cancellation, or transfer of the

Defendants’ domain name, “moneymanagementco.com,” to MMI.

                               II. JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over the foregoing claims under 28

U.S.C. §§ 1331 and 1338, and 15 U.S.C. § 1121.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the alleged unlawful conduct occurred within the Southern District of Texas

(“District”), and, upon information and belief, Defendant Le resides in this District, Defendant

MMI Consultant’s office and principal place of business is in this District, Defendant Capital 1’s

office and principal place of business is in this District, and the Defendants all conduct business

within this District.

        4.     Upon information and belief, personal jurisdiction exists over the Defendants for

the reasons set forth in paragraph 3 above, and because the Defendants further avail themselves

of the privileges and protections of the laws of the State of Texas, such that this Court’s assertion

                                                 2
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 3 of 21




of jurisdiction over the Defendants does not offend traditional notions of fair play and due

process.

                                      III. THE PARTIES

        5.     Plaintiff Money Management International, Inc. is a nonprofit corporation

organized under the laws of the state of Texas, having an office and principal place of business at

14141 Southwest Freeway, Suite 1000, Sugar Land, Texas 77478.

        6.     Defendant Tuan V. Le [a/k/a Tuan Van Le, Johnny Le, Johnny Van Le, John

Tuan Le, and John Le] (again, “Defendant Le”) is an individual, who, upon information and

belief, resides at 6353 Richmond Avenue, Unit 126, Houston, Texas 77057, and conducts

business within this District.

        7.     Upon information and belief, Defendant Money Management International

Consultant (again, “Defendant MMI Consultant”) is a nonprofit corporation organized under the

laws of the state of Texas, having an office and principal place of business at 6353 Richmond

Avenue, Suite 126, Houston, Texas 77057. Upon information and belief, Defendant MMI

Consultant can be served with process by serving its registered agent, Defendant Le.

        8.     Upon information and belief, Defendant Capital 1 Finance Consultants LLC

(again, “Defendant Capital 1”) is a limited liability company organized under the laws of the

state of Texas, having an office and principal place of business at 230 TC Jester Blvd., Suite 140,

Houston, Texas 77007. Upon information and belief, Defendant Capital 1 can be served with

process by serving its registered agent, Defendant Le.

        9.     Upon information and belief, the Defendants are jointly and individually doing

business as “Money Management International & Co.,” “Money Management Int’l & CO,”

“Money Management Int’l & Consultants,” “Money Management INT’L Consultants,” “Money

Management International Co,” and “Money Management International Corp.”
                                                3
	  
            Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 4 of 21




             10.     Again, upon information and belief, the Defendants have actively participated in

the wrongful conduct described herein within this District.

                              IV. COMMON FACTUAL ALLEGATIONS

A. Plaintiff’s Services and Trademarks

             11.     MMI is the nation’s largest nonprofit credit counseling agency. The Company

was incorporated in Texas in 2002 following a series of mergers, and has roots dating back to

1958. MMI’s headquarters are in Sugar Land, Texas, and with at least thirty-five (35) branch

offices throughout the United States, MMI provides a wide variety of (1) printed instructional,

educational, and teaching materials in the field of consumer debt and credit; and (2) financial

counseling and educational services, including debt and budget counseling, student loan

counseling, foreclosure counseling, bankruptcy education and certification programs, and

organizational financial wellness programs. Significantly, MMI has earned an A-plus rating

from the Better Business Bureau, and a 5 [out of 5] Star rating from Trustpilot, for its high-

quality products and services.

             12.     Since at least 1998, MMI has continuously, exclusively, and substantially used the

mark and trade name “Money Management International” in conjunction with the promotion and

sale of its high-quality products and services, and MMI is the registered owner of the following

trademarks, which are valid and registered on the Principal Register of the United States Patent

and Trademark Office (the “MMI Registered Marks”):


                               Registration      Registration
          Trademark                                                         Classes/Services
                                Number              Date

             Money                                            IC 016 – printed instructional,
          Management                                          educational, and teaching materials in
       International (with      2,309,704       Jan. 18, 2000 the field of consumer debt and credit
        rounded “MMI”                                         counseling
          design/logo)

                                                     4
	  
                                              Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 5 of 21




             Money
          Management                                                                                                                                                                                                                                              IC 036 – consumer debt and credit
       International (with                                                                                                                                                                                      2,319,716                           Feb. 15, 2000 counseling services
        rounded “MMI”
          design/logo)
                                                                                                                                                                                                                                                                   IC 016 – printed instructional,
                                                                                                                                                                                                                                                                   educational, and teaching materials in
                                Money                                                                                                                                                                                                                              the field of consumer debt and credit
                             Management                                                                                                                                                                         6,168,927                           Oct. 6, 2020   counseling
                             International
                                                                                                                                                                                                                                                                   IC 036 – credit counseling services;
                                                                                                                                                                                                                                                                   debt counseling services


The MMI Registered Marks are used in conjunction with the high-quality products and services

in the categories identified above. Copies of the Certificates of Registration for the MMI

Registered Marks are attached hereto as Exhibit 1, and incorporated herein by reference.

                                                           13.                                                        As indicated above, the MMI Registered Marks have been used in interstate

commerce for many years to identify and distinguish MMI’s high-quality products and services.

Specifically, MMI has continuously, exclusively, and substantially used its “Money Management

International (with the rounded ‘MMI’ design/logo)”1 [Registration No. 2,309,704] and “Money

Management International” [Registration No. 6,168,927] trademarks in interstate commerce to

promote and sell its products including instructional, educational, and teaching materials in the

field of consumer debt and credit counseling, since at least June 30, 1998. Similarly, MMI has

continuously, exclusively, and substantially used its “Money Management International (with the

rounded ‘MMI’ design/logo)” [Registration No. 2,319,716] and “Money Management

International” [Registration No. 6,168,927] trademarks in interstate commerce to promote and


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  

1
       The “MMI design/logo” is not limited to any specific color(s) (i.e., all colors are
covered). However, it is generally used or depicted in blue or blue and black, as the Defendants
have unjustly seized upon in their use of counterfeits and infringements of the MMI Marks.
                                                                                                                                                                                                                                                        5
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 6 of 21




sell its services including consumer debt and credit counseling services, since at least February

28, 1998.

        14.       The MMI Registered Marks are valid and subsisting, in full force and effect, and

Registration Nos. 2,309,704 and 2,319,716 have achieved incontestable status pursuant to 15

U.S.C. § 1065.

        15.       MMI is also, and at all times relevant hereto has been, the owner of all rights in

and to the following common law trademarks: “Money Management International (with the

rounded ‘MMI’ design/logo),” “Money Management International,” “Money Management,”

“MMI,” and the “rounded ‘MMI’ design/logo.”             MMI has continuously, exclusively, and

substantially used the foregoing common law trademarks in interstate commerce to promote and

sell the products and services referenced in paragraph 13 above, among others, since at least the

dates referenced therein. MMI is also, and at all times relevant hereto has been, the owner of all

rights in and to the common law trademark, “moneymanagement.org.” MMI registered the

domain name, “moneymanagement.org,” on or about September 2, 1998, and MMI has

continuously, exclusively, and substantially used the “moneymanagement.org” mark in interstate

commerce to promote and sell the products and services referenced in paragraph 13 above,

among others, since in or about September 1998 (the aforementioned common law trademarks

are collectively referred to herein as the “MMI Common Law Trademarks”)

        16.       MMI uses the MMI Registered Marks and the MMI Common Law Trademarks

(collectively, the “MMI Marks”) to promote and sell its high-quality products and services

through       a   wide   variety   of   mediums    or   platforms,   including   MMI’s     website,

moneymanagement.org.; MMI’s blog posts; MMI’s budget guides; social media such as

Facebook, Twitter, Instagram, and LinkedIn; the websites of third-party financial institutions and



                                                  6
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 7 of 21




government agencies such as Fidelity Investments and the U.S. Department of Housing and

Urban Development (“HUD”); Yellowpages.com; brochures, fliers and similar materials used

during MMI’s in-person credit and debt counseling sessions; and course material literature used

during MMI’s classroom teaching sessions. Samples of the MMI Marks being used in such

mediums are attached hereto as Exhibit 2, and incorporated herein by reference.

        17.   Long before the Defendants’ began engaging in the misconduct complained of

herein, the MMI Marks became distinctive by acquiring secondary meaning through usage as the

exclusive source indicators of MMI’s high-quality products and services.          Consequently,

consumers, the public, and the trade immediately associate any product, service, promotion or

advertisement bearing or otherwise connected with the MMI Marks as being affiliated with

MMI.

        18.   MMI has expended considerable time, effort, and resources establishing the

outstanding reputation and extensive goodwill associated with the MMI Marks, which serve as

symbols of MMI’s high quality, reputation, and goodwill.

        19.   The MMI Marks have never been assigned or licensed in any way to the

Defendants, and MMI has never authorized or consented in any way to the Defendants’ use of

the MMI Marks or any marks confusingly similar thereto.

        20.   MMI goes to great lengths to police and enforce the MMI Marks, and the MMI

Marks have never been abandoned.

B. Defendants’ Unlawful Activities

        21.   Upon information and belief, Defendant Le formed Defendant Capital 1 on or

about January 10, 2018. According to documents filed in the Office of the Texas Secretary of

State (“Texas Secretary of State’s Office”), Defendant Le is the organizer, governing manager,



                                               7
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 8 of 21




and registered agent of Defendant Capital 1. Upon information and belief, Defendant Le is also

a moving, active, and conscious force behind the operation of Defendant Capital 1 and its

unlawful activities complained of herein.

        22.    Upon information and belief, Defendants Le used the name “Capital 1” in

forming Defendant Capital 1 to unjustly benefit from the reputation and goodwill associated with

Capital One Financial Corporation (“Capital One”), and Defendants Le and Capital 1 were

willfully using infringements of Capital One’s trademarks to promote and sell their services until

Capital One threatened legal action against them.

        23.    Consequently, upon information and belief, Defendant Le formed Defendant

“Money Management International Consultant,” a Texas nonprofit corporation, on or about

November 8, 2019. Upon information and belief, Defendant Le did so with (1) full knowledge

of MMI’s ownership of the MMI Marks (including MMI’s exclusive rights to use and license the

MMI Marks); (2) full knowledge that he was not authorized to use the MMI Marks in any way;

and (3) intent to benefit financially from the outstanding reputation and extensive goodwill

associated with the MMI Marks.

        24.    According to documents filed in the Texas Secretary of State’s Office, Defendant

Le is a director of Defendant MMI Consultant, and its registered agent. Upon information and

belief, Defendant Le is also a moving, active, and conscious force behind the operation of

Defendant MMI Consultant and its unlawful activities complained of herein.

        25.    The Defendants’ website (moneymanagementco.com) and Facebook accounts

state that the Defendants provide, among other things, credit and debt counseling services, and




                                                8
	  
                                              Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 9 of 21




the Defendants’ standard customer agreement defines their services as “credit consulting.”2

Again, MMI has used its MMI Marks to promote and sell its high-quality credit and debt

counseling services since long before the Defendants began offering such services, and MMI’s

Trademark Registration Nos. 2,319,716 and 6,168,927 are registered for such services.

Moreover, upon information and belief, the Defendants’ reputation and services are far inferior

to MMI’s reputation and its high-quality products and services.

                                                           26.                                                        Upon information and belief, with intent to profit from the outstanding reputation

and goodwill associated with the MMI Marks, the Defendants are not only using counterfeits and

infringements of the MMI Marks to promote and sell their inferior services, but just as Defendant

Le did when he formed Defendant MMI Consultant, they are continuing to actually incorporate

MMI’s name and federally registered “Money Management International” trademark (or the

abbreviations thereof, “Money Management Int’l” or “Money Management Int”) into the very

names by which they are doing business.                                                                                                                                                                                                             Specifically, upon information and belief, the

Defendants are jointly and individually doing business as “Money Management International &

Co.,” “Money Management Int’l & CO,” “Money Management Int’l & Consultants,” “Money

Management INT’L Consultants,” “Money Management International Co,” “Money Management

International Corp.,” “Money Management Int Co,” and other substantially indistinguishable or

confusingly similar variants thereof, as reflected in the samples of screenshots from the

Defendants’ websites and Twitter, Facebook and Instagram accounts that are attached hereto as

Exhibit 3, and incorporated herein by reference.



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
       Samples of screenshots from the Defendants’ websites and Facebook accounts promoting
these services are included in Exhibit 3, and a copy of the Defendants’ standard customer
agreement is attached hereto as Exhibit 9.


                                                                                                                                                                                                                                                    9
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 10 of 21




        27.    In fact, to further promote and sell the Defendants’ services, Defendant Le has

misrepresented that he is the President of MMI. For example, Defendant Le’s LinkedIn profile

boldly misrepresents that he is the “President at Money Management International,” and

prominently incorporates and displays a copy of MMI’s federally registered trademark, “Money

Management International (with the rounded ‘MMI’ design/logo in the color blue)” [Registration

Nos. 2,319,716 and/or 2,309, 704]. Screenshots of Defendant Le’s LinkedIn profile are attached

hereto as Exhibit 4, and incorporated herein by reference.        Upon information and belief,

Defendant Le’s LinkedIn profile is or was formerly linked to, among other things, MMI’s

LinkedIn profile and the Defendants’ websites.

        28.    As further reflected in Exhibit 3, the Defendants are also using other marks and

names in conjunction with their services that are identical, substantially indistinguishable, or

confusingly similar to the MMI Marks, including “Money Management,” “Money Management

Mortgage Int’l Corp.” and “Money Management Co.” Indeed, the Defendants are using the

wording “Money Management” prominently, distinctively, and in a manner that distinguishes it

from other wording in their marketing materials; and hence, as a trademark/source identifier of

their services in direct violation of MMI’s intellectual property rights. Moreover, the Defendants

are causing further harm to MMI by their extensive use of a rounded “M design/logo (including

the color blue)” placed in close proximity to the wording “Money Management,” which is

confusingly similar to MMI’s rounded “MMI design/logo” (which again, generally includes the

color blue) that has long and prominently been placed in close proximity to MMI’s “Money

Management” or “Money Management International” marks as reflected in, among other things,

MMI’s Trademark Registration Nos. 2,309,704 and 2,319,716.




                                                 10
	  
                                         Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 11 of 21




                                                           29.                                                        The Defendants have further incorporated the wording “Money Management” into

at least one of their domain names, “moneymanagementco.com,” making it substantially

indistinguishable from, or at least confusingly similar to, MMI’s distinctive “Money

Management” and “moneymanagement.org” trademarks, among others. Upon information and

belief, Defendant Capital 1 registered “moneymanagementco.com” on or about January 19, 2021

– which is long after MMI’s “Money Management,” “moneymanagement.org,” and the other

MMI Marks became distinctive – and the Defendants have continued to use that domain name

for their website, moneymanagementco.com, with bad faith intent to profit from the reputation

and goodwill associated with MMI and the distinctive MMI Marks.3 Indeed, the Defendants’

bad faith intent is amply evidenced by, among other things, the many examples of the

Defendants’ willful infringing activities and other unlawful efforts to profit unjustly from the

reputation and goodwill of MMI and the MMI Marks, as set forth in this Complaint.

                                                           30.                                                        The Defendants extensive and willful use of “Money Management International,”

“Money Management Int’l,” “Money Management,” “MMI,” the “MMI design/logo,” and/or any

other substantially indistinguishable or confusingly similar marks in conjunction with their

inferior services is likely to cause, and has in fact caused, confusion, mistake, or deception

among consumers, the public, and the trade as to the source, origin, sponsorship, and approval of

the Defendants’ services. Specifically, as set forth below, the Defendants extensive and willful

use of the foregoing marks has caused both consumers and trade members to erroneously believe

that the Defendants and their inferior services are associated with or approved by MMI when, in

fact, they are not.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3
       MMI would further note that at least one of the Defendants’ other domain names,
“wefixuglycredit.com,” automatically redirects online traffic to the Defendants’
moneymanagementco.com website.


                                                                                                                                                                                                                                                    11
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 12 of 21




        31.   For instance, in or around early March 2020, MMI was contacted by Vistaprint

Corporate Solutions, Inc. (“Vistaprint”) regarding two (2) “outstanding invoices” totaling

$26,816.72 for business cards and other promotional items that were purportedly purchased by

MMI. MMI advised Vistaprint that it had not made any such purchases, and Vistaprint provided

MMI with copies of the invoices (“Vistaprint Invoices” or “Invoices”), which are attached hereto

as Exhibit 5, and incorporated herein by reference. These Invoices were made out to “Money

Management INT’L.” Vistaprint told MMI that all of the orders had been placed by “someone

named Johnny Le,” and that he had passed himself off as working for MMI. In fact, Vistaprint

told MMI that when Defendant Le contacted Vistaprint’s business development representative,

he provided them with MMI’s Dun & Bradstreet DUNS number so that Vistaprint could do a

credit check. Vistaprint also told MMI that Defendant Le’s LinkedIn profile – which again,

states that he’s the “President at Money Management International” and prominently displays a

copy of MMI’s federally registered “Money Management International (with the rounded

“MMI’ design/logo)” trademark – is linked to MMI’s LinkedIn page.

        32.   After MMI advised Vistaprint that neither Defendant Le nor his company were

associated with MMI in any way, Vistaprint told MMI that it should stop Defendant Le from

engaging in such deception, because he is ruining MMI’s credit. In fact, Vistaprint provided

MMI with a copy of its then-current Dun & Bradstreet credit report (“D&B Report”), which not

only showed the damage that Defendant Le’s deceptive and infringing activities had done to

MMI’s credit, but it listed Defendant Le as a Director and the CEO of MMI, and further listed

Defendant Le’s cell phone number as MMI’s telephone number. A copy of the relevant portions

of the D&B Report are attached hereto as Exhibit 6, and incorporated herein by reference




                                              12
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 13 of 21




        33.   Accordingly, on or about March 6, 2020, MMI’s counsel sent the Defendants a

letter advising them of MMI’s trademark rights and demanding that they cease and desist from

engaging in the infringing activities described above (“First C&D Letter”). A copy of MMI’s

First C&D Letter is attached hereto as Exhibit 7, and incorporated herein by reference. On or

about March 8, 2020, Defendant Le responded to MMI’s First C&D Letter by stating that he

would not comply. A copy of Defendant Le’s response is attached hereto as Exhibit 8, and

incorporated herein by reference.

        34.   MMI has also been contacted by consumers who were unhappy with the

Defendants’ services, and who were either confused as to whether the Defendants were affiliated

with MMI or at least wanted to let MMI know that the Defendants were using and soiling MMI’s

name and reputation. For instance, on or about January 14, 2021, MMI received a call from a

man who was upset about the credit consulting services he was receiving from a person named

“Johnny Le,” who claimed to be the president of MMI. The man claimed that the only thing that

Defendant Le was doing was taking his money, and he sent MMI a link to Defendant Le’s

LinkedIn profile referenced in paragraphs 27 and 31 above.        MMI advised the man that

Defendant Le is neither employed nor affiliated with MMI.

        35.   Similarly, on or about March 26, 2021, MMI received a call from a woman who

was preparing to take legal action against “John Tuan Le.” She said that Defendant Le was using

MMI’s name and logo, and she wanted to confirm whether MMI was associated with MMI.

MMI advised her that it wasn’t associated with Defendant Le.        The woman sent MMI a

document certifying that a certificate of formation for Defendant Le’s company, “Money

Management International Consultants,” had been filed with the Texas Secretary of State’s

Office on November 8, 2019, and she said that the Defendants were also using MMI’s name in



                                              13
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 14 of 21




their standard customer agreement, a copy of which is attached hereto as Exhibit 9, and

incorporated herein by reference. The woman believed that Defendant Le was “deliberate[ly]

piggy back[ing] on [MMI] to ... [scam] people out of money,” and that MMI should stop him

before he “messes up [MMI’s] reputation.”

          36.     In light of these incidents, MMI’s counsel sent the Defendants a second letter on

or about January 19, 2021, advising them again of MMI’s trademark rights and demanding that

they cease and desist from engaging in the infringing activities described above (“Second C&D

Letter”).       A copy of MMI’s Second C&D Letter is attached hereto as Exhibit 10, and

incorporated herein by reference. On or about March 31, 2021, MMI’s counsel sent the Second

C&D Letter (or a substantially similar version thereof) to the Defendants at two additional

addresses that had come to light, a copy of which is attached hereto as Exhibit 11, and

incorporated herein by reference. The Defendants never responded to MMI’s Second C&D

Letter.

C. Summary of Defendants’ Unlawful Activities

          37.     By using counterfeits and infringements of the MMI Marks in conjunction with

their services, the Defendants have traded on the goodwill and reputation of MMI and created the

false impression that the Defendants’ inferior services are affiliated with MMI.

          38.     Indeed, the Defendants have unjustly enriched themselves by illegally using and

misappropriating MMI’s intellectual property for their own financial gain. Furthermore, the

Defendants have unfairly benefited and profited from MMI’s outstanding reputation for high-

quality products and services, and MMI’s significant advertising and promotion of its products,

services, and the MMI Marks.




                                                 14
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 15 of 21




        39.   Through their unauthorized and willful use of the MMI Marks or marks

confusingly similar thereto, the Defendants have disparaged MMI, its products and services, and

the MMI Marks by creating a false association between the Defendants (and their inferior

services) and MMI (and its high-quality products and services, and MMI Marks).

        40.   MMI has no control over the nature and quality of the services that the

Defendants are providing, and for which the Defendants are extensively, willfully, and without

authorization using the MMI Marks to promote and sell.

        41.   Among other things, the Defendants’ unauthorized and willful use of the MMI

Marks or marks confusingly similar thereto in conjunction with their inferior services has and

will continue to (1) reflect adversely on MMI as the believed source of origin of the Defendants’

services; (2) hamper continuing efforts by MMI to protect its outstanding reputation for high-

quality products and services; (3) tarnish the goodwill and demand for MMI’s high-quality

products and services; and (4) dilute the distinctive quality of the MMI Marks.

        42.   Upon information and belief, the Defendants are engaging in such misconduct

knowingly and intentionally, or with reckless disregard or willful blindness to MMI’s rights, for

the purpose of trading on MMI’s outstanding reputation and goodwill. Therefore, this case

constitutes an exceptional case under 15 U.S.C. § 1117(a).

        43.   MMI has suffered irreparable harm and substantial damages as a result of the

Defendants’ misconduct. The injuries and damages sustained by MMI have been directly and

proximately caused by the Defendants’ extensive and willful use of the MMI Marks or marks

confusingly similar thereto in connection with the promotion and sale of their inferior services.

If the Defendants’ infringing activities are not preliminarily and permanently enjoined by this

Court, MMI, the consuming public, and the trade will continue to be harmed.



                                               15
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 16 of 21




        44.     MMI has no adequate remedy at law.

                                   V. CAUSES OF ACTION

                         1. Trademark Counterfeiting and Infringement

        45.     MMI repeats and re-alleges every allegation contained in paragraphs 1 through 44

as if fully set forth herein.

        46.     15 U.S.C. § 1114 prohibits the “use in commerce of any reproduction, counterfeit,

copy, or colorable imitation of a registered mark in connection with the sale, offering for sale,

distribution, and/or advertising of any goods or services on or in connection with which such use

is likely to cause confusion, or to cause mistake, or to deceive.”

        47.     Upon information and belief, the Defendants have used counterfeits, copies,

and/or colorable imitations of the MMI Marks in connection with their advertisement,

promotion, offers to sell, and sale of credit counseling, debt counseling, and similarly related

services. Specific examples of the Defendants’ willful and unauthorized use of the MMI Marks

are attached hereto as Exhibits 3 and 9, and are discussed in paragraphs 21 through 36 above.

        48.     The Defendants’ counterfeiting and infringing use of the MMI Marks is likely to

cause and actually is causing confusion, mistake, and deception among consumers, the public,

and the trade as to the origin and quality of the Defendants’ services.

        49.     The Defendants’ unlawful actions have caused and are continuing to cause

irreparable harm and unquantifiable damages to MMI, and are unjustly enriching the Defendants

with profits at MMI’s expense.

        50.     The Defendants’ above-described illegal actions constitute counterfeiting and

infringement of the MMI Marks in violation of MMI’s rights under Section 32 of the Lanham

Act, 15 U.S.C. § 1114.



                                                 16
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 17 of 21




        51.     MMI has sustained irreparable harm, injury, and monetary damages caused by the

Defendants’ misconduct, and absent an entry of an injunction by this Court, MMI will continue

to suffer irreparable injury to its goodwill and business reputation as well as monetary damages.

        52.     MMI is entitled to actual damages suffered, profits obtained by the Defendants

attributed to their illegal conduct, and/or statutory damages for the Defendants’ counterfeiting

and infringement under Section 32 of the Lanham Act, 15 U.S.C. § 1117.

                    2. False Designations of Origin, and Unfair Competition

        53.     MMI repeats and re-alleges every allegation contained in paragraphs 1 through 44

as if fully set forth herein.

        54.     15 U.S.C. § 1125(a) imposes liability on any person who, “in connection with any

goods or services, uses in commerce any word, term, name, symbol, or device, or any

combination thereof, or any false designation of origin, false or misleading description of fact, or

false or misleading representation of fact, which is likely to cause confusion, or to cause mistake,

or to deceive as to the affiliation, connection, or association of such person with another person

as to the origin, sponsorship, or approval of his goods, services, or commercial activities by

another person.”

        55.     Here, the Defendants are using in commerce words, terms, names, symbols, false

designations of origin, false or misleading descriptions of fact, and false or misleading

representations of fact, to promote and sell their services, which are likely to cause, and have

caused, consumers, the public, and the trade to erroneously belief that the Defendants and their

inferior services are affiliated or associated with, or sponsored or approved by, MMI when, in

fact, they are not. Moreover, upon information and belief, the Defendants are doing so with full




                                                17
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 18 of 21




knowledge of the falsity of such designations of origin, descriptions, and representations, all to

the detriment of MMI.

        56.      Specifically, Defendant Le is misrepresenting that he is MMI’s President, and

the Defendants are using counterfeits and infringements of the MMI Marks, to advertise,

promote, and sell their services. Such misconduct is likely to cause, and has caused, confusion

among consumers and trade members as discussed in paragraphs 21 through 36 above.

        57.      The Defendants’ actions described above are in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. §1125(a).

        58.      MMI has sustained injury and damage caused by the Defendants’ misconduct, and

absent the entry of an injunction by this Court, MMI will continue to suffer irreparable injury to

its goodwill and business reputation, as well as monetary damages. MMI has no adequate

remedy at law.

                                        3. Cybersquatting

        59.      MMI repeats and re-alleges every allegation contained in paragraphs 1 through 44

as if fully set forth herein.

        60.      The Anti-Cybersquatting Consumer Protection Act (15 U.S.C. § 1125(d)) imposes

liability on any person who “has a bad faith intent to profit from [a] mark ... and registers ... or

uses a domain name that, in the case of a mark that is distinctive at the time of registration of the

domain name, is identical or confusingly similar to that mark.”

        61.      Again, the Defendants have incorporated the wording “Money Management” into

at least one of their domain names, “moneymanagementco.com,” making it substantially

indistinguishable from, or at least confusingly similar to, MMI’s distinctive “Money

Management, “moneymanagement.org,” and other MMI Marks. The Defendants registered their



                                                 18
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 19 of 21




domain name, “moneymanagementco.com,” long after the foregoing MMI Marks became

distinctive, and the Defendants have continued to use that domain name for their website,

moneymanagementco.com., with bad faith intent to profit from the reputation and goodwill

associated with MMI and the distinctive MMI Marks. Such bad faith intent is evidenced by,

among other things, the Defendants’ willful infringing activities and other unlawful efforts to

profit unjustly from the reputation and goodwill of MMI and the MMI Marks, as set forth in

paragraphs 21 through 36 above.

        62.    The Defendants’ actions described above are in violation of the ACPA, 15 U.S.C.

§1125(d).

        63.    MMI has sustained injury and damage caused by the Defendants’ misconduct, and

absent the entry of an injunction – as well as an order by this Court that the Defendants’ domain

name, “moneymanagementco.com,” be forfeited, canceled, or transferred to MMI – MMI will

continue to suffer irreparable injury to its goodwill and business reputation, as well as monetary

damages.

        64.    MMI has no adequate remedy at law.

                                  VI. PRAYER FOR RELIEF

        65.    For these reasons, MMI respectfully requests that this Court enter judgment in its

favor and against the Defendants as follows:

        A.     Enter preliminary and permanent injunctions pursuant to 15 U.S.C. § 1116 and

Federal Rule of Civil Procedure 65 enjoining the Defendants, their agents, representatives,

servants, employees, and all those acting in concert or participation with them, from (1)

infringing, counterfeiting, or diluting the MMI Marks; (2) using the MMI Marks, or any mark or

trade dress similar thereto, in connection with the advertisement, promotion, offering for sale, or


                                                19
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 20 of 21




sale of any credit counseling, debt counseling, financial counseling, financial management, or

financial education services or goods; (3) using the MMI marks or any marks similar thereto

(including without limitation, “Money Management”) in any domain names/URL; (4) using any

logo, trade name or trademark or trade dress that may be calculated to falsely advertise the

Defendants’ goods or services as being sponsored by, authorized by, endorsed by, or in any way

associated with MMI; (5) falsely representing themselves as being connected with MMI through

employment, sponsorship or association, or engaging in any act that is likely to falsely cause

members of the trade or purchasing public to believe that the Defendants’ goods or services are

in any way endorsed by, approved by, or associated with MMI; (6) using any reproduction,

counterfeit, infringement, copy, or colorable imitation of the MMI Marks in connection with the

publicity, promotion, sale, or advertising of any goods or services sold by the Defendants; (7)

using in connection with the sale of any goods or services, a false description or representation,

including words or other symbols tending to falsely describe or represent the Defendants’ goods

or services as being those of MMI, or as being endorsed in any way by MMI, and from offering

such goods or services in commerce; and (8) otherwise unfairly competing with MMI;

        B.     Order that the Defendants remove or destroy all marketing materials, web content,

social media content, and any other printed materials or products bearing the “Money

Management International,” “Money Management Int’l,” “Money Management,” “MMI,”

“MMI design/logo,” and/or “M design/logo” designations.

        C.     Order     that       the     Defendants    transfer    their    domain       name,

“moneymanagementco.com,” to MMI, and that any and all transfer costs be paid by the

Defendants;   or   alternatively,    that   the   Defendants   take   down    or   remove    their




                                                  20
	  
       Case 4:21-cv-01802 Document 1 Filed on 06/03/21 in TXSD Page 21 of 21




moneymanagementco.com website, and forfeit or cancel their “moneymanagementco.com”

domain name;

        D.     Award MMI statutory damages pursuant to 15 U.S.C. § 1117 in the amount of

two million dollars ($2,000,000.00) for each counterfeit mark used for each type of good or

service sold, offered for sale, or distributed by the Defendants; or, in the alternative, MMI

requests judgment for actual damages plus damages equal to any profits attributable to the

Defendants’ violations pursuant to 15 U.S.C. § 1117;

        E.     Award MMI punitive or trebled damages provided by statutory law;

        F.     Award MMI its costs, including reasonable attorneys’ fees, and prejudgment and

post judgment interest at the maximum rates allowed by law; and

        G.     Award any further relief as the Court deems just and proper.




Dated: June 3, 2021
                                            Respectfully submitted,

                                            BY: s/Steven M. Abbott
                                                 Steven M. Abbott
                                                 State Bar No. 00797825
                                                 Federal I.D. No. 9027
                                            Attorney-in-charge for Plaintiff
                                            Money Management International
                                            6363 Woodway Drive, Suite 825
                                            Houston, Texas 77057
                                            Telephone: (713) 467-1669
                                            Facsimile: (713) 467-4936
                                            E-mail: abbottsteven@hotmail.com




                                               21
	  
